■ — In an action, inter alia, to recover damages for false arrest, the plaintiffs appeal from an order of the Supreme Court, Queens County (Taylor, J), dated June 1, 1999, which denied their motion for summary judgment with leave to renew after the completion of discovery.
Ordered that the order is affirmed, with costs.
It is well settled that a party seeking summary judgment pursuant to CPLR 3212 has the burden of establishing entitlement to judgment as a matter of law by coming forward with evidentiary proof, in admissible form, demonstrating the absence of any disputed material facts (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Zuckerman v City of New York, 49 NY2d 557, 562). Failure to make such a showing requires the denial of the motion, regardless of the sufficiency of the opposing papers (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Sipourene v County of Nassau, 266 AD2d 450).
Here, the plaintiffs failed to make the requisite showing of entitlement to summary judgment in their favor. There are issues of fact, inter alia, as to whether there was probable cause for the arrest. Santucci, J. P., Joy, Sullivan and Altman, JJ., concur.